Citation Nr: 1029157	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from January 
1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Regional 
Office (RO) in Boston, Massachusetts, which found that new and 
material evidence had not been received to reopen the previously 
denied claim of service connection for bronchial asthma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he was hospitalized at Fort Dix for 5 
or 6 days during basic training in 1962.  He further contends 
that the medic at Fort Dix diagnosed him as having bronchial 
pneumonia.  He asserts that his currently diagnosed bronchial 
asthma is etiologically related to his in-service pneumonia.

The Board observes that there are no service treatment records in 
the claims file reflecting treatment for bronchial pneumonia in 
1962. The Board observes previous searches for service treatment 
records have not included a specific request for outstanding 
hospitalization or clinical records.  Given that hospitalization 
or clinical medical records are sometimes filed under the name of 
the facility, and not a veteran, the Board observes there is a 
chance that records related to the Veteran's treatment for 
bronchial pneumonia are still available at the National Personnel 
Records Center (NPRC).  As such, on remand, the AOJ should 
further request records of the Veteran's treatment at Fort Dix.

If on remand, relevant service records that have not previously 
been associated with the claims file are found, VA shall 
reconsider the claim notwithstanding the requirement of new and 
material evidence.  See 38 C.F.R § 3.156(c) (2009).

With regard to procedural due process matters, it is noted that 
the Veteran was provided inadequate VCAA notice.  In the December 
2004 VCAA notice, he was instructed that his claim had been last 
denied in September 1998 when in fact there was a subsequent 
final denial by the Board in September 2003. In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to 
successfully reopen a previously and finally disallowed claim, 
the law requires the presentation of a special type of evidence-
evidence that is both new and material.  The terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that must be 
presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service- connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the underlying 
claim for the benefit sought.

With regard to service connection claims, the Court held in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the Court's holding in McLendon,  if evidence is 
obtained indicating the Veteran was treated for a bronchial 
disorder during basic training, he should be provided a VA 
examination to determine the nature and etiology of his current 
respiratory disability.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with proper notice 
regarding what constitutes new and material 
evidence with regard to his claim of 
service connection for bronchial asthma.  
Specifically, the VCAA notice should be 
amended to reference the September 2003 
Board decision as the final denial of the 
Veteran's claim.  The Veteran should be 
informed of the basis for the previous 
denial of benefits, as well as what 
evidence and information is necessary to 
reopen his claim of service connection for 
bronchial asthma. See 38 C.F.R. § 3.156 
(2009); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.	The AOJ should request from the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, or other appropriate 
source, the following:

a.	The Veteran's basic and extended service 
personnel records, to include any 
administrative remarks and physical 
profiles.

b.	Any records of the Veteran's treatment at 
the hospital in Fort Dix, New Jersey, to 
include both inpatient and outpatient 
treatment records, for the period of 
January 1962 to April 1962.  It should be 
noted that the Veteran's clinical records 
may be filed at the NPRC under the name 
of the facility, and not the Veteran.

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought and this should be 
documented for the record. 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2) (2009).

3.	If, and only if, evidence referenced above 
is obtained indicating the Veteran was 
treated during basic training for a 
bronchial disorder, schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his current 
respiratory disability.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the currently diagnosed 
bronchial asthma is etiologically related 
to a disease or injury during service.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiners 
should provide a complete rationale for any 
opinion provided.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

4.	 After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim of service 
connection.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


